Slip Op. 18 - 145

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                            :
DIAMOND SAWBLADES                           :
MANUFACTURERS’ COALITION,                   :
                                            :
                               Plaintiff,   :
                                            :
                    v.                      : Before: R. Kenton Musgrave, Senior Judge
                                            :
UNITED STATES,                              : Consol. Court No. 15-00164
                                            :
                               Defendant, :
                                            :
                   and                      :
                                            :
BEIJING GANG YAN DIAMOND                    :
PRODUCTS COMPANY, GANG YAN                  :
DIAMOND PRODUCTS, INC., CLIFF               :
INTERNATIONAL LTD., HUSQVARNA               :
CONSTRUCTION PRODUCTS NORTH                 :
AMERICA, INC., HEBEI HUSQVARNA-JIKAI :
DIAMOND TOOLS CO., LTD., WEIHAI             :
XIANGGUANG MECHANICAL INDUSTRIAL :
CO., LTD., BOSUN TOOLS CO., LTD., and       :
BOSUN TOOLS INC.,                           :
                                            :
                     Defendant-Intervenors. :
                                            :

                                         JUDGMENT

               This case having been instituted to challenge certain administrative review

determinations of the International Trade Administration, U.S. Department of Commerce

(“Commerce”) published sub nom. Diamond Sawblades and Parts Thereof From the People’s

Republic of China, 80 Fed. Reg. 32344 (June 8, 2015) (final antidumping duty administrative review

of 2012-13 period) (“Final Results”), as explained by its accompanying issues and decision
Court No. 15-00164                                                                            Page 2


memorandum, Public Record Document (“PDoc”) 354 (June 2, 2015) (“IDM”); and, after a previous

remand, the case having been remanded a second time per Diamond Sawblades Manufacturers’

Coalition v. United States, Slip Op. 18-26, 42 CIT ___, 299 F. Supp. 3d 1374 (Mar. 22, 2018), ECF

No. 100; and the final administrative results of the second remand redetermination pursuant thereto

having been filed (July 20, 2018), ECF No. 106; wherein Commerce explains that it (1) re-examined

and adjusted its build-up methodology for diamond sawblade cores produced by respondent Weihai

Xiangguang Mechanical Industrial Co., Ltd. with respect to the steel involved in their production,

and (2) re-examined the audited 2013 financial statements of K.M. & A.A. Co., Ltd. and determined

to use it in addition to Thai Gulf’s 2013 financial statements in the calculation of the surrogate

financial ratios; and a scheduling order providing for comments on the final second remand

redetermination and the filing of supporting documents for such comments to proceed through

October 3, 2018, having been entered on the docket, ECF 108 (July 31, 2018); and the administrative

record having been filed on that date, ECF No. 109, the period for filing comments having closed,

and no further commentary appearing as filed on the docket; Now, therefore, in view of the

foregoing, and upon other papers and proceedings, it is

               ORDERED, ADJUDGED and DECREED that Commerce’s Final Second Remand

Redetermination, Diamond Sawblades Manufacturers’ Coalition v. United States, CIT Consol. Ct.

No. 15-00164, slip op. 18-26 (July 20, 2018), ECF No. 106, be, and it hereby is, sustained.



                                                /s/ R. Kenton Musgrave
                                             R. Kenton Musgrave, Senior Judge
Dated: October 23, 2018
       New York, New York